Case 2:18-bk-20151-ER             Doc 3632 Filed 11/18/19 Entered 11/18/19 14:38:46                                 Desc
                                    Main Document Page 1 of 5




                                                                                   FILED & ENTERED


                               UNITED STATES BANKRUPTCY COURT
                                                                                         NOV 18 2019
                                CENTRAL DISTRICT OF CALIFORNIA CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
                                         LOS ANGELES DIVISION                      BY llewis     DEPUTY CLERK

 In re: Verity Health System of California, Inc., et
                                                        Lead Case No.:         2:18-bk-20151-ER
 al.,
                                                        Chapter:               11
                   Debtors and Debtors in Possession.
 ☒Affects All Debtors
                                                        Jointly Administered With:
                                                         Case No. 2:18-bk-20162-ER;
 ☐ Affects Verity Health System of California, Inc.      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital                             Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital                Case No. 2:18-bk-20165-ER;
 ☐ Affects St. Francis Medical Center                    Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Vincent Medical Center                    Case No. 2:18-bk-20168-ER;
 ☐ Affects Seton Medical Center                          Case No. 2:18-bk-20169-ER;
 ☐ Affects O’Connor Hospital Foundation                  Case No. 2:18-bk-20171-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation     Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Francis Medical Center of Lynwood         Case No. 2:18-bk-20173-ER;
   Medical Foundation                                    Case No. 2:18-bk-20175-ER;
 ☐ Affects St. Vincent Foundation                        Case No. 2:18-bk-20176-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.             Case No. 2:18-bk-20178-ER;
 ☐ Affects Seton Medical Center Foundation               Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Business Services                      Case No. 2:18-bk-20180-ER;
 ☐ Affects Verity Medical Foundation                     Case No. 2:18-bk-20181-ER;
 ☐ Affects Verity Holdings, LLC
 ☐ Affects De Paul Ventures, LLC                        Chapter 11 Cases.
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    MEMORANDUM OF DECISION (1) FINDING
                                                        THAT SGM IS OBLIGATED TO PROMPTLY
                  Debtors and Debtors in Possession.,   CLOSE THE SGM SALE UNDER § 8.6 OF THE
                                                        APA, PROVIDED THAT ALL OTHER
                                                        CONDITIONS TO CLOSING HAVE BEEN
                                                        SATISFIED AND (2) GRANTING DEBTORS’
                                                        MOTION FOR A CONTINUANCE OF THE
                                                        HEARING TO APPROVE THE DISCLOSURE
                                                        STATEMENT


                                                        CONTINUED HEARING TO APPROVE
                                                        DISCLOSURE STATEMENT:
                                                        Date:         November 26, 2019
                                                        Time:         10:00 a.m.
                                                        Location:     Ctrm. 1568
                                                                      Roybal Federal Building
                                                                      255 East Temple Street
                                                                      Los Angeles, CA 90012
Case 2:18-bk-20151-ER        Doc 3632 Filed 11/18/19 Entered 11/18/19 14:38:46                Desc
                               Main Document Page 2 of 5



I. Introduction
    The Debtors have filed a motion seeking (a) to continue the November 20, 2019 hearing on
the Disclosure Statement and (b) to use the November 20 hearing as a Status Conference (the
“Continuance Motion”).1 The Debtors filed the Continuance Motion after being advised, on
November 15, 2019, that Strategic Global Management, Inc. (“SGM”) would be sending the
Debtors formal correspondence material to SGM’s agreement to purchase the Debtors’ four
remaining hospitals (the “Hospitals,” and the sale transaction, the “SGM Sale”). As of the filing
of the Continuance Motion, the Debtors had not received the SGM correspondence. The
Continuance Motion did not specify the anticipated contents of the correspondence.
    The Court will grant the Continuance Motion for the reasons set forth below. To facilitate an
expeditious and successful resolution of these cases, the Court makes the findings and
conclusions contained herein. The Court’s primary finding is that the Debtors have complied
with their obligation under the APA2 to obtain a final, non-appealable Supplemental Sale Order,
and that accordingly SGM is now obligated to promptly close the SGM Sale, provided that all
other conditions to closing have been satisfied.

II. Findings and Conclusions
A. SGM is Obligated to Promptly Close the Sale Under § 8.6 of the APA, Provided that All
Other Conditions to Closing Have Been Satisfied
    Prompt closing of the SGM Sale is indispensable to the successful resolution of these
bankruptcy cases. The Debtors are sustaining operational losses of approximately $450,000 per
day. Operation of the Hospitals is being financed by a consensual cash stipulation executed
between the Debtors and the principal secured creditors (the “Cash Collateral Stipulation”),
which expires on December 31, 2019. The Debtors do not have the ability to borrow under any
debtor-in-possession financing facility, and it is unclear whether the Debtors will be able to
obtain alternative financing once the Cash Collateral Stipulation expires. In addition, the Debtors
are facing very significant liquidity constraints. In late September 2019, the California
Department of Health Care Services (the “DHCS”) began withholding certain Medi-Cal fee-for-
service payments owed to the Debtors, for the purposing of recovering alleged Medi-Cal
overpayments. The DHCS withholdings have deprived the Debtors of a major source of funding
that had previously been used to sustain operations.
    On February 6, 2019, the Court conducted a hearing to determine whether to approve the
Asset Purchase Agreement (the “APA”) entered into between the Debtors and SGM, under
which SGM had agreed to serve as the stalking-horse bidder for the auction of the Hospitals. The
Court found that the termination rights granted to SGM in the APA were unduly broad. In
response to the Court’s concerns, the Debtors renegotiated the APA to limit SGM’s termination
rights. On February 19, 2019, the Court approved the renegotiated APA.3
    The renegotiated provisions pertain to SGM’s ability to terminate the transaction in the event
that the California Attorney General (the “Attorney General”) sought to impose conditions on the
sale that were not substantially consistent with those conditions that SGM had agreed to accept
(the “Purchaser Approved Conditions”). In the event that the Attorney General sought to impose
conditions materially different from the Purchaser Approved Conditions (the “Additional

1
  Doc. No. 3621.
2
  Capitalized terms not defined in this section are defined below.
3
  Doc. No. 1572.
Case 2:18-bk-20151-ER        Doc 3632 Filed 11/18/19 Entered 11/18/19 14:38:46               Desc
                               Main Document Page 3 of 5



Conditions”), the APA provides the Debtors an opportunity to obtain a determination from the
Court that the Hospitals can be sold free and clear of the Additional Conditions under § 363(f) of
the Bankruptcy Code (an order granting such relief, the “Supplemental Sale Order”).
    The Court entered the Supplemental Sale Order on November 14, 2019.4 The Attorney
General has waived his right to appeal the Supplemental Sale Order.5 All other parties with
standing to appeal the Supplemental Sale Order have waived their right to appeal.
    The APA provides that once the Supplemental Sale Order becomes final and non-appealable,
SGM “shall consummate the Sale provided that all other conditions to closing have been
satisfied.” APA at ¶ 8.6. Because all parties with standing to appeal have waived their rights to
do so, the Supplemental Sale Order is now final and non-appealable. Provided that all other
conditions to closing have been satisfied, SGM is obligated to promptly close the sale.
    The Court conducted a hearing to resolve SGM’s objections to the form of the Supplemental
Sale Order on November 13, 2019.6 At the hearing, SGM argued that entry of the Supplemental
Sale Order did not obligate it to close the sale. SGM asserted that under § 8.6 of the APA, it had
21 business days to evaluate, in the exercise of its reasonable business judgment, whether the
Supplemental Sale Order was acceptable (the “Evaluation Period”).
    SGM’s argument that it is entitled to the Evaluation Period is not well taken. Under the plain
language of the APA, SGM is entitled to the Evaluation Period only if the Supplemental Sale
Order is the subject of a pending appeal:

       If Sellers timely obtain such Supplemental Sale Order from the Bankruptcy Court or
       another court, Purchaser shall have a period of 21 business days from the entry of such
       order (the “Evaluation Period”) to determine, in the exercise of the Purchaser’s
       reasonable business judgment and in consultation with Purchaser’s financing sources,
       whether to proceed to consummate the transactions contemplated by this Agreement;
       provided, however, (i) Purchaser shall not terminate or provide notice of termination of
       the Stalking Horse APA based on the Seller’s failure to satisfy the condition set forth
       under this Section 8.6 until the expiration of the Evaluation Period as may be extended
       herein, and (ii) the Evaluation Period may be extended by the Debtors, in consultation
       with the Consultation Parties, by up to 90 days for any appeal properly perfected with
       respect to the Supplemental Sale Order (the “Extended Evaluation Periods”). For the
       avoidance of doubt, if the Debtors or any of the Consultation Parties dispute the
       reasonableness of the exercise of the Purchaser’s business judgment, such dispute shall
       be determined by the Bankruptcy Court only in the context of an adversary proceeding.
       If, at the conclusion of the Extended Evaluation Periods, such Supplemental Sale Order
       has not become a final, non-appealable order and Purchaser determines not to proceed,
       Purchaser shall have the right within ten (10) business days after the conclusion of the
       Extended Evaluation Periods to terminate this Agreement and receive the return of its
       Good Faith Deposit. Sellers shall provide Purchaser with prompt written notice of the
       conclusion of the Extended Evaluation Periods and whether the Supplemental Sale Order
       has become a final, non-appealable order. For purposes of this Section 8.6, “a final, non-
       appealable order” shall include a Supplemental Sale Order (i) which has been affirmed or


4
  Doc. No. 3611.
5
  Doc. No. 3572.
6
  For a transcript of the hearing, see Doc. No. 3620.
Case 2:18-bk-20151-ER          Doc 3632 Filed 11/18/19 Entered 11/18/19 14:38:46                  Desc
                                 Main Document Page 4 of 5



          the appeal of which has been dismissed by any appellate court and for which the relevant
          appeal period has expired (other than any right of appeal to the U.S. Supreme Court), or
          (ii) which has been withdrawn by the appellant. If the Supplemental Sale Order becomes
          a final, non-appealable order prior to the expiration of the Evaluation Period or, if
          applicable, the Extended Evaluation Periods, Purchaser shall consummate the Sale
          provided that all other conditions to closing have been satisfied.

APA at ¶ 8.6 (emphasis added).
    At the February 6, 2019 hearing on approval of the APA, SGM made clear that the purpose
of the Evaluation Period was to prevent it from being required to close the sale if there was a risk
that the Supplemental Sale Order could be overturned on appeal. SGM further stated that it
would be required to close the sale if the Supplemental Sale Order became final and non-
appealable:

              So, what we have done now is negotiate something less in our discretion. And the
          way this will work is the following. In the event that the AG comes out with what we
          call, “Additional Conditions,” meaning those that are not set forth on the schedule, and
          assuming that they are material, and we’ve defined what we mean by “material.”
              The Debtor has an opportunity to come to court and attempt to get the Court to
          determine that those conditions don’t have to be satisfied because they’re “interests” and
          the sale can be free and clear.
              If the Court—if the Debtor decides not to seek that relief, or if the [Debtor] seeks it
          and doesn’t get it, we have a right to terminate. We don’t have to, but we at least would
          have a right at that point to terminate based upon the imposition of these Additional
          Conditions.
              If the Debtor is successful in obtaining that order, then we have to deal with the
          appeal risk, which is, again, very difficult to quantify. So what we’ve agreed on is that the
          Debtor is going to have a period of time to get us … a final non-appealable order.
              If the Debtor can get us a final, non-appealable order, meaning that if there’s an
          appeal, it gets resolved in the Debtor’s favor or maybe gets dismissed, at that point we
          will be obligated to close the transaction, as long as all the other conditions to closing
          have been satisfied.

Transcript of February 6, 2019 Hearing at 20:7–21:6 (emphasis added).7
    SGM is judicially estopped from contending that it is entitled to the Evaluation Period and is
not obligated to promptly close the sale.8 As the Supreme Court has held:

          “[W]here a party assumes a certain position in a legal proceeding, and succeeds in
          maintaining that position, he may not thereafter, simply because his interests have
          changed, assume a contrary position, especially if it be to the prejudice of the party who
          has acquiesced in the position formerly taken by him.” This rule, known as judicial
          estoppel, “generally prevents a party from prevailing in one phase of a case on an
          argument and then relying on a contradictory argument to prevail in another phase.”


7
    Doc. No. 1570.
8
    The Court’s discussion assumes that all other conditions to closing have been satisfied.
Case 2:18-bk-20151-ER       Doc 3632 Filed 11/18/19 Entered 11/18/19 14:38:46               Desc
                              Main Document Page 5 of 5




New Hampshire v. Maine, 532 U.S. 742, 749, 121 S. Ct. 1808, 1814, 149 L. Ed. 2d 968 (2001)
(internal citations omitted).
    The Court declined to approve the original form of the APA because it found that SGM’s
termination rights were too expansive. The Court approved the APA only after the inclusion of
the provision requiring SGM to close the sale if the Debtors obtained a final, non-appealable
Supplemental Sale Order. SGM received a number of benefits under the APA, including a
breakup fee and consultation rights in the event an auction was conducted. Having received
benefits under the APA, SGM is judicially estopped from contradicting its prior representations
regarding its obligation to close the sale.

B. The Continuance Motion is Granted
    To the extent that the Continuance Motion was motivated by the dispute regarding SGM’s
obligations under § 8.6 of the APA, that dispute has been rendered moot by the findings set forth
above. However, several objections to the Disclosure Statement Motion have been filed, and the
Debtors have not yet had an opportunity to file a Reply to these objections. For that reason—and
that reason alone—the Continuance Motion is granted.
    The hearing on the Disclosure Statement Motion is CONTINUED from November 20, 2019,
at 10:00 a.m. to November 26, 2019, at 10:00 a.m. The Debtors’ Reply in support of the
Disclosure Statement Motion shall be filed by no later than November 21, 2019.
    The Court will enter an order consistent with this Memorandum of Decision.
                                               ###




     Date: November 18, 2019
